PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/752,936
Filing Date: 15 Feb 2018
Appellant(s): Schiffer et al.



__________________
Stephanie R. Amoroso
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 2-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (J.Dairy Sci., 1999, 82:1664-1670) in view of Bonner et al. (The Journal of Antibiotics, 1988, Vol.XLI, No.12, 1745-1751; see applicants filed IDS), Waage et al. (J.Dairy Sci., 1999, 82:712-719), Pyorala (Irish Veterinary Journal, 2009, volume 62 supplement, 40-44). 

Determining the scope and contents of the prior art (MPEP §2141.01)
Wilson et al. teach method of treating bovine mastitis comprising administering various antibiotics to a cow [see abstract and Materials and Methods]. Wilson et al. also teach the mastitis caused by bacteria, viz., Staphylococcus  aureus, Streptococcus agalactiae, Corynebacterium bovis, Arcanobacterium pyogenes (Trueperella pyogenes) etc. [see column 1, last paragraph, in page 1666]. Wilson et al. also teach subclinical bovine mastitis [Materials and Methods], administered intramammarily with antibiotics [see tables]. 
Bonner et al. teach lysobactin and its antibacterial activity against aerobic and anaerobic gram-positive bacteria, included in the spectrum of lysobactin are Staphylococci, Streptococci, corynebacteria, clostridia, and various other Gram-positive anaerobic bacteria [see abstract]. Bonner et al. also exemplified antibacterial activity of lysobactin on Staphylococcus  aureus, S.agalactiae, corynebacteria etc. [see tables]. Bonner et al. also showed the MIC values for lysobactin, which ranges from 0.05-1.6 µg/ml [see tables] and the acute LD50 values of lysobactin were 77 and 132 mg/kg by iv and ip routes [see section Acute Toxicity in page 1747]. 
Waage et al. teach bacteria, viz., Staphylococcus aureus, Streptococcus dysgalactiae, Arcanobacterium pyogenes (aka Trueperella pyogenes) etc., associated with clinical mastitis in dairy heifers [see abstract and tables]. 
Pyorala teach treatment strategies for mastitis, such as Intramammary or systemic administration, treatment of clinical mastitis in practice and subclinical mastitis etc. [see pages 41-42].  Pyorala further listed the bacteria associated with mastitis, such as Streptococcus agalactiae, Staphylococcus aureus, Arcanobacterium pyogenes and Corynebacterium spp., etc. [see table 1 and section Intramammary or Systemic administration]. 

Ascertaining the differences between the prior art and the claims at issue 
(MPEP §2141.012)
Wilson et al. silent on treating bovine mastitis by administering lysobactin. 
Bonner et al. established the fact that isolated lysobactin and its antibacterial against aerobic and anaerobic gram-positive bacteria, but silent on treating bovine mastitis. 
Waage et al. also established link between Staphylococcus aureus, Streptococcus dysgalactiae, Arcanobacterium pyogenes (aka Trueperella pyogenes) etc., associated with 
Pyorala teach treatment strategies for mastitis, such as Intramammary or systemic administration, treatment of clinical mastitis in practice and subclinical mastitis, but silent on treating bovine mastitis by administering lysobactin. 

Resolving the level of ordinary skill in the pertinent art
and
Considering objective evidence present in the application indicating obviousness or nonobviousness (MPEP §2142-2143)
It appears that all the claimed elements were known in the prior art, such as treating bovine mastitis by administering antibiotics [Wilson et al.], antibacterial properties of lysobactin [Bonner et al.], bacteria associated with mastitis etc. [Wilson et al., Bonner et al., Waage et al. and Pyorala], and a skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Even though the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 2007), but such modifications are also axiomatic or obvious, because of their importance in the combinations with easily available technology to make them as evidenced from the above cited prior art, for two separate following reasons:
First, one is motivated to develop alternative treatment for bovine mastitis, based on known antibacterial compounds, or newly identified antibacterial compounds, which are specific for specific bacteria, and their use in the treatment of bovine mastitis.  
Second, as an alternative branch, one is motivated to apply or expand, such to test the known antibacterial compounds, and its role in treating the bovine mastitis, which can be used to obtain valuable information for existing treatments for bovine mastitis.    
Hence, it is clear that under either of these two branches, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
Moreover, given the fact that there is always a need to target a compound into the cell components, without significantly altering its basic chemical structure (first branch), or that there is always a need to reduce the time, cost, risk (second branch), and that there is only a limited number of ways that this can be done, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed process with a reasonable expectation of success.  
(2) Response to Argument
(i) Appellant’s main argument is that office’s rejection fails to meet legal standard for obviousness, and further state that there must be (i) a reason to select lysobactin for treating bovine mastitis and (ii) a reasonable expectation of success that it will work for the in vivo use claimed. [See under section “V. ARGUMENT’ in page 4].
Wilson established the fact that bovine mastitis is treated with antibiotics to a cow, wherein the mastitis is caused by Staphylococcus aureus, Streptococcus agalactiae, Corynebacterium bovis, Arcanobacterium pyogenes (Trueperella pyogenes) etc. However, Wilson silent on treating bovine mastitis by administering lysobactin. This is cured by Bonner, which established the fact that isolated lysobactin and its antibacterial against aerobic and anaerobic gram-positive bacteria, and also exemplified antibacterial activity of lysobactin on Staphylococcus aureus, S. agalactiae, corynebacteria, etc. though it is silent on treating bovine mastitis. 
As noted above, the office action provides that, (i) bovine mastitis is caused by Staphylococcus aureus, Streptococcus agalactiae, Corynebacterium bovis, Arcanobacterium pyogenes (Trueperella pyogenes) etc. [Wilson], (ii)  antibacterial activity of lysobactin against aerobic and anaerobic gram-positive bacteria, included in the spectrum of lysobactin are Staphylococci, Streptococci, Corynebacteria, Clostridia, and various other Gram-positive anaerobic bacteria, and art also exemplified antibacterial activity of lysobactin on Staphylococcus aureus, S.agalactiae, corynebacteria etc. with effective drug ranges [Bonner]. It appears that the unpredictability of antibiotics in the teachings of Wilson is not relevant in this context, because Bonner established the fact that antibacterial properties of lysobactin on the exact bacteria causing mastitis. So, it is obvious to use lysobactin in treating the bovine mastitis, because the motivation originates from the expectation that the lysobactin will perform its expected function to accomplish its expected outcome from its known property. 
(ii) Appellants argue in section A is that both Wilson and Pyorala highlights the unpredictability of treating bovine mastitis with antibiotics. [See section Brief Background of Technology in page 4-5].
Wilson is a primary reference, and its purpose is to show that the known method(s) of treating bovine mastitis comprising administering various antibiotics to a cow and also causative bacteria for mastitis. 
The purpose of Pyorala is to show the treatment strategies for mastitis, such as Intramammary or systemic administration, treatment of clinical mastitis in practice and subclinical mastitis etc.  Pyorala further listed the bacteria associated with mastitis, such as Streptococcus agalactiae, Staphylococcus aureus, Arcanobacterium pyogenes and Corynebacterium spp., etc. 
The unpredictability or different levels of antibacterial properties of the shown data in Wilson based on the structurally divergent antibacterial agents, which is expected and well established fact scientifically. However, lysobactin is shown to be effective in treating the specific bacteria as evidenced from Bonner, which causes mastitis, which means the property of lysobactin is highly predictable. 
Appellants argument may be valid, only if there are several types of lysobactin(s) are known, and these behave differently towards their antibacterial properties, then there may be unpredictable in the lysobactin(s). This is not the case in this situation. 
(iii) Appellants argue in section “B - No combination of references suggests using lysobactin to treat bovine mastitis with a reasonable expectation of success” that Wilson is a retrospective analysis of literature that indeed disclosed that a few antibiotics were effective to treat subclinical bovine mastitis caused by some pathogens, but most were not, and it was not predictable which ones would be effect and there is no evidence that agents used to treat subclinical mastitis would be similar effective against clinical mastitis even for the few agents shown to increase the cure rate. [See section Brief Background of Technology in pages 5-9].
The reasonable expectation of success is explained in (i), see above, based on the proven property of lysobactin, and the predictability is explained in (ii), see above. 
The known root cause for the mastitis is bacterial infection, for example, by Staphylococci, Streptococci, Corynebacteria, Clostridia, etc. as evidenced from Wilson. Lysobactin is proven to be effective to inhibit these specific bacteria, as evidenced from Bonner. 
So, the nexus between mastitis and lysobactin is well established. 
With regard to clinical and subclinical mastitis, as mentioned in the rejection, Wilson et al. teach subclinical bovine mastitis and causative agents are Staphylococcus  aureus, Streptococcus agalactiae, Corynebacterium bovis, Arcanobacterium pyogenes (Trueperella pyogenes); Waage et al. teach bacteria, viz., Staphylococcus aureus, Streptococcus dysgalactiae, Arcanobacterium pyogenes (aka Trueperella pyogenes) etc., associated with clinical mastitis in dairy heifers; Pyorala teach treatment of clinical mastitis in practice and subclinical mastitis etc. [see pages 41-42], and bacteria associated with mastitis, such as Streptococcus agalactiae, Staphylococcus aureus, Arcanobacterium pyogenes and Corynebacterium spp. etc. 

(iv) Appellants argue in section B is that Bonner is the only reference that discloses lysobactin but the combination of Bonner and Wilson does not suggest using lysobactin to treat any bovine mastitis with a reasonable expectation of success regardless of route of administration. [See section Brief Background of Technology in pages 9-11].
Bonner exemplified antibacterial activity of lysobactin on Staphylococcus aureus, S.agalactiae, corynebacteria etc. Bonner also showed the MIC values for lysobactin, which ranges from 0.05-1.6 pg/ml and the acute LD50 values of lysobactin were 77 and 132 mg/kg by iv and ip routes. Bonner further established the fact that lysobactin and gentamicin were very effective in clearing the pathogen at a concentration of 0.01 ~ 0.03%, and vancomycin was significantly less effective, not yielding complete clearance at a level 10 fold higher than either lysobactin or gentamicin. Bonner is silent on treating mastitis, but this cured by Wilson. 
Wilson established the fact that bovine mastitis is treated with antibiotics to a cow, wherein the mastitis is caused by Staphylococcus aureus, Streptococcus agalactiae, Corynebacterium bovis, Arcanobacterium pyogenes (Trueperella pyogenes) etc. 
So, it is obvious to use lysobactin in treating the bovine mastitis, because the motivation originates from the expectation that the lysobactin will perform its expected function to accomplish its expected outcome from its known property. 
(v) Appellants argue in section B is that neither Waage nor Pyorala supplies the reasonable expectation of success of intramammary administration of lysobactin to treat bovine mastitis. [See section Brief Background of Technology in pages 11-14].
Waage is to show that bacteria, viz., Staphylococcus aureus, Streptococcus dysgalactiae, Arcanobacterium pyogenes (aka Trueperella pyogenes) etc., associated with clinical mastitis in dairy heifers. 
The Pyorala indeed shows the treatment strategies for mastitis, such as Intramammary or systemic administration, treatment of clinical mastitis in practice and subclinical mastitis etc. Pyorala further listed the bacteria associated with mastitis, such as Streptococcus agalactiae, Staphylococcus aureus, Arcanobacterium pyogenes and Corynebacterium spp., etc.
Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants show how each cited reference differ from the instant invention, but the obviousness test under 35 U.S.C. 103 is whether the invention would have been obvious in view of the prior art taken as a whole. In re Metcalf et al. 157 U.S.P.Q. 423.
(vi) Appellants argue in section C is that precedent requires evidence of a reasonable expectation of success in the relevant context of the invention and pointed to Osai Pharm., LLC v. Apotex et al.., (Fed Cir. October 4, 2019) and Novartis Pharm. V. West-Ward Pharm., 923 F 3d 1051 (Fed. Cir. 2019). 
With regard to Osai Pharm., in this case the claim is drawn to a method of treating cancer with EGFR inhibitor. The EGFR inhibitor is broad and comprises divergent compounds and can expect unpredictability. In the instant claims, the compound is very specific, which is lysobactin and its property is proven. 
With regard to Novartis Pharm., the cited art, for example U.S. Patent No. 5,665,772 disclosed everolimus (in addition to other rapamycin derivatives) as being useful for many diseases and disorders ("organ transplant rejection, autoimmune diseases, asthma, and proliferative disorders such as tumors").  Board says “But "[i]t is undisputed that the '772 patent does not disclose any preclinical or clinical data on the antitumor activity of everolimus.  It is also undisputed that the '772 patent does not contain an explicit disclosure that everolimus would be effective in treating advanced RCC."
Board further says “Similarly, the final asserted reference, U.S. Patent No. 6,004,973, while disclosing "everolimus oral formulations, dosage ranges, and formulation techniques" did not disclose "any preclinical or clinical data showing any antitumor activity of everolimus, and does not disclose that everolimus would be effective in treating advanced RCC."
(vii) Appellants argue in section D and pointed out that the data in the specification show unexpected results, especially for mastitis caused by Staphylococcus aureus. 
The shown compared data of lysobactin with Ubrolexin (a combination of cephalexin and kanamycin) is not relevant. The rejection is not based on Ubrolexin. 
(viii) Appellants argue in the section E and stated that the dependent claims 3-5 and 16-17 are separately patentable.
The dependent claims are further limited to type of mastitis, specific bacteria and type of administration. However these limitations are cured by the cited references. For example, Wilson et al. also teach subclinical bovine mastitis [Materials and Methods], Waage et al. teach clinical mastitis, and Pyorala teach clinical mastitis and subclinical mastitis etc. and the cited art also teaches the bacteria, such as Staphylococcus aureus, Streptococcus agalactiae, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.